EXHIBIT 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Purchase Agreement”) is entered into
by and between Renovacare, Inc., a Nevada corporation (the “Company”) and the
subscriber whose name is set forth on the signature pages affixed hereto (the
“Subscriber”) is dated as of October 16, 2017.

 

WHEREAS, the Company is offering up to 920,000 Shares, and Warrants to purchase
up to 920,000 Warrant Shares, on the terms and conditions set forth in this
Purchase Agreement

 

WHEREAS, each Subscriber acknowledges that the Company will be entering into
subscription agreements identical to this Purchase Agreement with other
Subscribers (collectively, the “Subscribers”) in connection with the Company’s
offering of the securities described herein; and

 

WHEREAS, subject to the terms and conditions set forth in this Purchase
Agreement and pursuant to an effective registration statement under the
Securities Act of 1933, as amended (the “Securities Act”), and pursuant to
Section 4(a)(2) of the Securities Act, Rule 506(b) and Regulation S promulgated
thereunder, the Company desires to issue and sell to each Subscriber, and each
Subscriber, severally and not jointly, desires to purchase from the Company,
securities of the Company as more fully described in this Purchase Agreement in
an amount set forth on the signature page hereto.

 

WHEREAS, the Company acknowledges that it is not a reporting issuer in any
jurisdiction in Canada.

 

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Purchase Agreement the Company and the Subscriber hereby agree
as follows:

 

1. Definitions.

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Applicable Canadian Laws” has the meaning set forth in Section 3.2(c).

 

“Purchase Agreement” shall have the meaning ascribed to such term in the
Preamble.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.

 

“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Subscribers’ obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Securities, in each
case, have been satisfied or waived, but in no event later than the third
Trading Day following the date hereof.

 

“Commission” means the United States Securities and Exchange Commission.

 



  1

   



 

“Common Stock” means the common stock of the Company, par value $0.00001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Material Adverse Effect” shall have the meaning ascribed to such term in
Section 3.1(b).

 

“Per Share Purchase Price” equals $2.50, subject to adjustment for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Purchase
Agreement.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Piggyback Registration” shall have the meaning set forth in Section 4.6.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition) pending or, to the Company’s knowledge, threatened in
writing, against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign).

 

“Prospectus” means the final prospectus filed for the Registration Statement.

 

“Prospectus Supplement” means the supplement to the Prospectus complying with
Rule 424(b) of the Securities Act that is filed with the Commission and
delivered by the Company to each Subscriber at the Closing.

 

“Registration Statement” means the effective registration statement with
Commission (File No. 333-217499, which registers the sale of the Shares.

 

“Securities” means the Shares, the Warrants, and the Warrant Shares.

 

“Securities Act” has the meaning set forth in the preamble

 

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Subscriber” or “Subscribers” shall have the meanings ascribed to such terms in
the Preamble.

 

“Subscription Amount” means, as to each Subscriber, the aggregate amount to be
paid for Shares purchased hereunder as specified below such Subscriber’s name on
the signature page of this Purchase Agreement and next to the heading
“Subscription Amount,” in United States dollars and in immediately available
funds.

 

  2

   



 

“Transaction Documents” means this Purchase Agreement, the Warrants, and any
other documents or agreements executed in connection with the transactions
contemplated hereunder.

 

“Transfer Agent” means Worldwide Stock Transfer, LLC,, the current transfer
agent of the Company, with a mailing address of One University Plaza, Suite 505,
Hackensack, NJ 07601, and a facsimile number of (201) 820-2010, and any
successor transfer agent of the Company.

 

“Warrants” means, collectively, the Common Stock purchase warrants delivered to
the Subscribers at the Closing in accordance with Section 2.2(a) hereof, which
warrants shall be exercisable immediately in accordance with the terms thereof,
in the form of Exhibit A attached hereto.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

 

2. The Purchase and Sale.

 

2.1 Closing. On the Closing Date, upon the terms and subject to the conditions
set forth herein, substantially Subscriber with the execution and delivery of
this Purchase Agreement by the parties hereto, the Company agrees to sell, and
the Subscribers, severally and not jointly, agree to purchase, an aggregate of
up to $2,300,000 of Shares and Warrants. Each Subscriber shall deliver to the
account designated by the Company, immediately available funds equal to such
Subscriber’s Subscription Amount as set forth on the signature page hereto
executed by such Subscriber. The Company will return each Subscriber’s
Subscription Amount on or before November 5, 2017 in the event that the Closing
has not occurred by October 31, 2017, without interest and without any further
liability or obligation to the Subscriber. The Company and each Subscriber shall
deliver the items set forth in Section 2.2 at the closing (“Closing”). Upon
satisfaction of the covenants and conditions set forth in Sections 2.2 and 2.3,
the Closing shall occur at the offices of the Company or such other location as
the parties shall mutually agree; at the Closing, the Company shall cause the
Transfer Agent to issue the Shares registered in the Subscriber’s in book entry
form.

 

2.2 Deliveries.

 

(a) On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to each Subscriber the following:

 

(i) this Agreement duly executed by the Company;

 

(ii) a copy of the irrevocable instructions to the Transfer Agent instructing
the Transfer Agent to register in book entry form Shares equal to such
Subscriber’s Subscription Amount divided by the Per Share Purchase Price,
registered in the name of such Subscriber;

 

(iii) an unregistered Warrant in the name of such Subscriber to purchase up to a
number of shares of Common Stock equal to one hundred percent (100%) of such
Subscriber’s Shares, with an exercise price equal to $2.75 per share of Common
Stock underlying the Warrant, subject to adjustment therein, and have a term of
exercise equal to five (5) years following the initial exercise date (such
Warrant certificate shall be delivered within three (3) Trading Days of the
Closing Date); and

 

(iv) the Prospectus and Prospectus Supplement (which may be delivered in
accordance with Rule 172 under the Securities Act).

 



  3

   



 

2.3 Closing Conditions.

 

(a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:

 

(i) the accuracy in all material respects (or, to the extent representations or
warranties are qualified by materiality or Material Adverse Effect, in all
respects) on the Closing Date of the representations and warranties of the
Subscribers contained herein (unless as of a specific date therein in which case
they shall be accurate as of such date);

 

(ii) all obligations, covenants and agreements of each Subscriber required to be
performed at or prior to the Closing Date shall have been performed;

 

(iii) the delivery by each Subscriber of the items set forth in Section 2.2(b);

 

(b) The respective obligations of the Subscribers hereunder in connection with
the Closing are subject to the following conditions being met:

 

(i) the accuracy in all material respects (or, to the extent representations or
warranties are qualified by materiality or Material Adverse Effect, in all
respects) when made and on the Closing Date of the representations and
warranties of the Company contained herein (unless as of a specific date
therein, in which case they shall be accurate as of such date);

 

(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;

 

(iii) the delivery by the Company of the items set forth in Section 2.2(a);

 

(iv) there shall have been no Material Adverse Effect with respect to the
Company since the date hereof; and

 

3. Representations and Warranties.

 

3.1 Representations and Warranties of the Company. The Company hereby makes the
following representations and warranties to each Subscriber:

 

(a) Subsidiaries. The Company’s Subsidiaries are disclosed in the SEC Reports.

 

(b) Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation nor default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing,
would not have or reasonably be expected to result in: (i) a material adverse
effect on the legality, validity or enforceability of any Transaction Document,
(ii) a material adverse effect on the results of operations, assets, business or
condition (financial or otherwise) of the Company and the Subsidiaries, taken as
a whole, or (iii) a material adverse effect on the Company’s ability to perform
in any material respect on a timely basis its obligations under any Transaction
Document (any of (i), (ii) or (iii), a “Material Adverse Effect”); provided that
a change in the market price or trading volume of the Common Stock alone shall
not be deemed, in and of itself, to constitute a Material Adverse Effect. No
Proceeding has been commenced in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.

 



  4

   



 

c) Authorization; Enforcement. The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
Purchase Agreement and each of the other Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder. The execution and delivery
of this Agreement and each of the other Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals. This Purchase Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms, except
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

 

(d) No Conflicts. The execution, delivery and performance by the Company of this
Agreement and the other Transaction Documents to which it is a party, the
issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby do not and will not (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment,
anti-dilution or similar adjustments, acceleration or cancellation (with or
without notice, lapse of time or both) of, any agreement, credit facility, debt
or other instrument (evidencing a Company or Subsidiary debt or otherwise) or
other understanding to which the Company or any Subsidiary is a party or by
which any property or asset of the Company or any Subsidiary is bound or
affected, or (iii) subject to the Required Approvals, conflict with or result in
a violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company or
a Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not have or reasonably be expected to result in a Material Adverse
Effect.

 

(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) the filings required pursuant to Section 4.4; (ii) the filing with the
Commission of the Prospectus Supplement; (iii) the filing and approval of the
application(s) to each applicable Trading Market for the listing of the Shares
and the Warrant Shares for trading thereon in the time and manner required
thereby; and (iv) such filings as are required to be made under applicable state
securities laws (collectively, the “Required Approvals”).

 

(f) Issuance of the Securities; Registration. The Securities are duly authorized
and, when issued and paid for in accordance with the applicable Transaction
Documents, will be validly issued, fully paid and nonassessable, free and clear
of all Liens imposed by the Company, other than any restrictions on transfer
provided in the Transaction Documents. The Warrant Shares, when issued in
accordance with the terms of the Warrants, will be validly issued, fully paid
and nonassessable, free and clear of all Liens imposed by the Company. The
Company has reserved from its duly authorized capital stock the maximum number
of shares of Common Stock issuable pursuant to this Purchase Agreement and the
Warrants. The Company has prepared and filed the Registration Statement in
conformity with the requirements of the Securities Act, which became effective
on May 17, 2014 (the “Effective Date”), including the Prospectus, and such
amendments and supplements thereto as may have been required to the date of this
Purchase Agreement. The Registration Statement is effective under the Securities
Act and no stop order preventing or suspending the effectiveness of the
Registration Statement or suspending or preventing the use of the Prospectus has
been issued by the Commission and no Proceedings for that purpose have been
instituted or, to the knowledge of the Company, are threatened by the
Commission. The Company, if required by the rules and regulations of the
Commission, shall file the Prospectus Supplement with the Commission pursuant to
Rule 424(b). At the time the Registration Statement and any amendments thereto
became effective, at the date of this Purchase Agreement and at the Closing
Date, the Registration Statement and any amendments thereto conformed and will
conform in all material respects to the requirements of the Securities Act and
did not and will not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading; and the Prospectus and any amendments or
supplements thereto filed in connection with, or relating to, the transactions
contemplated by this Purchase Agreement, at the time the Prospectus or any such
amendment or supplement thereto was issued and at the Closing Date, conformed
and will conform in all material respects to the requirements of the Securities
Act and did not and will not contain an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in light of the circumstances under which they were made, not misleading. The
Warrants are being issued and sold pursuant to this Purchase Agreement in a
private transaction exempt from registration under the Securities Act in
reliance on an exemption provided by Section 4(a)(2) thereof and/or Regulation D
thereunder, and not as part of a takedown from the Registration Statement.

 

  5

   



 

(g) Capitalization. The capitalization of the Company is as set forth in the SEC
Reports. The Company’s common stock is quoted for trading on the OTCQB under the
symbol “RCAR.”

 

(h) SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Exchange Act, including pursuant to Section 13(a) or 15(d)
thereof, for the two years preceding the date hereof (or such shorter period as
the Company was required by law or regulation to file such material) (the
foregoing materials, including the exhibits thereto and documents incorporated
by reference therein, together with the Registration Statement, the Prospectus
and the Prospectus Supplement, being collectively referred to herein as the “SEC
Reports”) on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension.

 

(i) Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included within the Registration
Statement, the Prospectus and the Prospectus Supplement, except as specifically
disclosed in an SEC Report filed on or prior to the date hereof, (i) there has
been no event, occurrence or development that has had or that could reasonably
be expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock and (v) the Company has not
issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company stock option plans. T

 

(i) Litigation. Except as set forth in the SEC Reports, there is no Proceeding
that (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the Securities or (ii)
could, if there were an unfavorable decision, have or reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor any Subsidiary, nor
any director or officer thereof, is or has been the subject of any Proceeding
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty. There has not been, and to the
knowledge of the Company, there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company. The Commission has not issued any stop order
or other order suspending the effectiveness of any registration statement filed
by the Company or any Subsidiary under the Exchange Act or the Securities Act.

 

(j) Transactions with Affiliates and Employees. Except as set forth in the SEC
Reports, Registration Statement, the Prospectus and the Prospectus Supplement,
none of the officers or directors of the Company or any Subsidiary and, to the
knowledge of the Company, none of the employees of the Company or any Subsidiary
is presently a party to any transaction with the Company or any Subsidiary
(other than for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
providing for the borrowing of money from or lending of money to or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee,
stockholder, member or partner, in each case in excess of $120,000 other than
for (i) payment of salary or consulting fees for services rendered, (ii)
reimbursement for expenses incurred on behalf of the Company and (iii) other
employee benefits, including stock option agreements under any stock option plan
of the Company.

 



  6

   



 

(k) Private Placement; No General Solicitation. Assuming the accuracy of each of
the representations and warranties set forth in Section 3.2 of this Purchase
Agreement, the offer and issuance by the Company of the Warrants are exempt from
registration under the Securities Act. Neither the Company, nor any of its
Subsidiaries or affiliates, nor any Person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with the offer or sale of the Warrants.

 

3.2 Representations and Warranties of the Subscribers.

 

Each Subscriber, for itself and for no other Subscriber, hereby represents and
warrants as of the date hereof and as of the Closing Date to the Company as
follows (unless as of a specific date therein in which case they shall be
accurate as of such date):

 

(a) Organization; Authority. Such Subscriber is either an individual or an
entity duly incorporated or formed, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or formation with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by such
Subscriber of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary corporate, partnership, limited liability
company or similar action, as applicable, on the part of such Subscriber. Each
Transaction Document to which it is a party has been duly executed by such
Subscriber, and when delivered by such Subscriber in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such
Subscriber, enforceable against it in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

(b) Understandings or Arrangements. Such Subscriber is acquiring the Securities
as principal for its own account and has no direct or indirect arrangement or
understandings with any other persons to distribute or regarding the
distribution of such Securities (this representation and warranty not limiting
such Subscriber’s right to sell the Securities pursuant to the Registration
Statement or otherwise in compliance with applicable federal and state
securities laws). Such Subscriber is acquiring the Securities hereunder in the
ordinary course of its business.

 

(c) Subscriber Status. At the time such Subscriber was offered the Securities,
if:

 

(i) a US Person (as that term is defined in Regulation S, it was, and as of the
date hereof it is, and on each date on which it exercises any Warrants, it will
be an “accredited investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7)
or (a)(8) under the Securities Act; and

 

(ii) not a US Person, in the case of Canadian Subscribers, satisfies the
criteria set forth below for exemption from the prospectus delivery requirements
in accordance with the applicable prospectus delivery exemptions set forth in
National Instrument 45-106 Prospectus and Registration Exemptions (“NI-45-106”)
as more fully set forth below; and for all other non US Persons, is an
accredited investor as set forth in (c)(i) above and the requirements of his
jurisdiction of residence relating to the purchase of securities offered hereby;
and, for all other non US Persons, is an accredited investor as set forth in
(c)(i) above and the requirements of his jurisdiction of residence relating to
the purchase of securities offered hereby.

 

(d) Experience of Such Subscriber. Such Subscriber, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Subscriber can bear the economic risk
of an investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.

 

  7

   



 

(e) Access to Information. Such Subscriber acknowledges that it has had the
opportunity to review the Transaction Documents (including all exhibits and
schedules thereto) and the SEC Reports and has been afforded: (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the Offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment. Such Subscriber acknowledges
and agrees that neither the Placement Agent nor any Affiliate of the Placement
Agent has provided such Subscriber with any information or advice with respect
to the Securities nor is such information or advice necessary or desired.
Neither the Placement Agent nor any Affiliate has made or makes any
representation as to the Company or the quality of the Securities and the
Placement Agent and any Affiliate may have acquired non-public information with
respect to the Company which such Subscriber agrees need not be provided to it.
In connection with the issuance of the Securities to such Subscriber, neither
the Placement Agent nor any of its Affiliates has acted as a financial advisor
or fiduciary to such Subscriber.

 

(f) Certain Transactions and Confidentiality. Other than consummating the
transactions contemplated hereunder, such Subscriber has not, nor has any Person
acting on behalf of or pursuant to any understanding with such Subscriber,
directly or indirectly executed any purchases or sales, including Short Sales,
of the securities of the Company during the period commencing as of the time
that such Subscriber first received a term sheet (written or oral) from the
Company or any other Person representing the Company setting forth the material
terms of the transactions contemplated hereunder and ending immediately prior to
the execution hereof.

 

(g) Ownership. Assuming the truthfulness of the representations and warranties
of the Company hereunder, the sale of the Securities to such Subscriber under
this Purchase Agreement will not result in such Subscriber beneficially owning
greater than 9.99% of the total issued and outstanding Common Stock.

 

(h) Transfer or Resale. Such Subscriber understands that: (i) the Warrants and
the Warrant Shares have not been and are not being registered under the
Securities Act or any state securities laws, and may not be offered for sale,
sold, assigned or transferred unless (A) subsequently registered thereunder, (B)
such Subscriber shall have delivered to the Company an opinion of counsel, in a
generally acceptable form, at the Company’s expense, to the effect that such
securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, or (C) such
Subscriber provides the Company with reasonable assurance that such securities
can be sold, assigned or transferred pursuant to Rule 144 or Rule 144A
promulgated under the Securities Act, as amended, (or a successor rule thereto);
(ii) any sale of the Warrants and the Warrant Shares made in reliance on Rule
144 may be made only in accordance with the terms of Rule 144 and further, if
Rule 144 is not applicable, any resale of such securities under circumstances in
which the seller (or the Person through whom the sale is made) may be deemed to
be an underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the Commission thereunder; and (iii) neither the Company nor any
other Person is under any obligation to register the Warrants or the Warrant
Shares under the Securities Act or any state securities laws or to comply with
the terms and conditions of any exemption thereunder.

 

(i) Warrant Shares Legend. Such Subscriber understands that:

 

(i) the certificates or other instruments representing the Warrants, (A) until
such time as the resale of the Warrant Shares, have been registered for resale
under the Securities Act, (B) following any sale of such Warrant Shares pursuant
to Rule 144, (C) if such Warrant Shares are eligible for sale under Rule 144,
without the requirement for the Company to be in compliance with the current
public information required under Rule 144 as to such Warrant Shares and without
volume or manner-of-sale restrictions, or (D) if such legend is not required
under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission), the
common share certificates representing the Warrant Shares, except as set forth
below, shall bear a restrictive legend in substantially the following form (and
a stop-transfer order may be placed against transfer of such stock
certificates):

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.

 



  8

   



 

The Company acknowledges and agrees that the representations contained in this
Section 3.2 shall not modify, amend or affect such Subscriber’s right to rely on
the Company’s representations and warranties contained in this Purchase
Agreement or any representations and warranties contained in any other
Transaction Document or any other document or instrument executed and/or
delivered in connection with this Purchase Agreement or the consummation of the
transactions contemplated hereby.

 

(j) No Short Selling. Each Subscriber represents and warrants to the Company
that from the date such Subscriber was first contacted about the transactions
contemplated hereunder, such Subscriber, its agents, representatives or
affiliates has not and will not engage in or effect, in any manner whatsoever,
directly or indirectly, any (i) “Net Short Position” (as such term is defined in
section 4.17 of this agreement) of the Common Stock or (ii) hedging transaction,
which establishes a Net Short Position with respect to the Common Stock .

 

3.3 Additional Representation of Canadian Subscribers

 

(a) Prospectus and Registration Exemptions.

 

The Subscriber acknowledges that the Company is incorporated under the laws of
Nevada and that the Units subscribed for hereunder are being offered and sold
under certain exemptions from the registration and prospectus requirements of
applicable Canadian securities legislation, including the Securities Act
(British Columbia) (the “Applicable Canadian Laws”). To qualify under such
exemptions to subscribe for the Shares the Subscriber represents, certifies and
declares that:

 

(i) If an individual, he or she has obtained the age of majority and has legal
capacity and competence to execute this subscription form and to take all
actions required pursuant hereto.

 

(ii) If a corporation or body corporate, it has the legal capacity and
competence to execute this subscription form and to take all actions required
pursuant hereto and all necessary approvals by its directors, shareholders and
members, or otherwise, have been given to authorize it to execute this
subscription form and to take all actions required pursuant hereto.

 

(iii) He, she or it is purchasing the Shares as principal.

 

(iv) He, she or it is either:

 

1. an Accredited Investor (as such term is defined under NI 45-106 or the
Securities Act (British Columbia)), and has initialed the appropriate category
in Section 1 of Schedule “A” as the case may be;

 

2. an executive officer, employee, founder, control person or director of the
Company, or a spouse, parent, grandparent, brother, sister, child, close
business associate or close personal friend of any executive officer, director,
founder or control person, and has initialed the appropriate category in Section
2 of Schedule “A” as the case may be; or

 

3. not a resident of Canada.

 

(v) The Subscriber is purchasing Shares pursuant to exemptions under applicable
securities laws, is restricted from using most of the civil rights available
under such laws, may not receive information that would otherwise be available
and acknowledges that the Company is relieved from certain obligations under
applicable securities legislation. The Subscriber has not received and will not
be receiving an offering memorandum in connection with this Subscription.

 



  9

   



 

(vi) The Subscriber acknowledges that the Company is not a reporting issuer in
any jurisdiction of Canada.

 

(vii) The Subscriber, as an individual, corporation or partnership (wherein each
partner so represents and declares) it is recognized and acknowledged that:

 

1. none of the Units, the Shares or the Warrant Shares have not been qualified
under Applicable Canadian Laws for distribution to the public and that the
issuance of the Shares, pursuant to such subscription, is to be by way of a
private placement;

 

2. the Units are being purchased for investment purposes only and not with a
view to resale or distribution;

 

3. the Units, the Shares or the Warrant Shares will be distributed under a
special exemption from the registration and prospectus requirements of the
Applicable Canadian Laws and that the undersigned is not acquiring the Units as
a result of any information about the material affairs of the Company that is
not generally known to the public, save knowledge of this particular
transaction; and

 

4. the Company is presently not listed on any stock exchange and that no
representation has been made to the Subscriber that the Shares will be listed on
any stock exchange.

 

(viii) The Subscriber further acknowledges that:

 

1. no securities commission or similar regulatory authority has reviewed or
passed on the merits of the Shares;

 

2. there is no government or other insurance covering the Shares;

 

3. there are risks associated with the purchase of the Shares;

 

4. there are restrictions on the undersigned’s ability to resell the Shares or
the Warrant Shares and it is the responsibility of the Subscriber to find out
what those restrictions are and to comply with them before selling the Shares
and the Warrant Shares; and

 

5. the Company has advised the Subscriber that the Company is relying on an
exemption from the requirements to provide the Subscriber with a prospectus or
offering memorandum and to sell securities through a person registered to sell
securities under the Applicable Canadian Laws and, as a consequence of acquiring
Shares pursuant to this exemption, certain protections, rights and remedies
provided by the Applicable Canadian Laws, including statutory rights of
rescission or damages, will not be available to the Subscriber.

 

(ix) The purchase of the Shares has not been made through or as a result of, and
the distribution of the Shares has not been accompanied by, an advertisement in
printed media of general and regular paid subscription, radio, or television.

 

(x) No person has made to the Subscriber any written or oral representations:

 

1. that any person will resell or repurchase the Units, the Shares or the
Warrant Shares;

 

2. that any person will refund the purchase price of the Units, the Shares or
the Warrant Shares;

 

  10

   



 

3. as to the future price or value of any of the Units, the Shares or the
Warrant Shares; or

 

4. that the Shares or Warrant Shares will be listed and posted for trading on a
stock exchange or that an application has been made to list and post the Shares
or the Warrant Shares for trading on a stock exchange.

 

(xi) The Subscriber is sophisticated and capable of assessing and evaluating the
risks and merits of this investment as a result of the Subscriber’s financial,
investment or business experience or as a result of advice received from a
registered person other than the Company or an affiliate thereof, and the
Subscriber is able to bear the economic loss of its investment.

 

(xii) The Subscriber has been advised to consult its own legal and tax advisors
with respect to applicable resale restrictions and tax considerations, and he or
she is solely responsible for compliance with applicable resale restrictions and
applicable tax legislation.

 

(xiii) The Subscriber represents and warrants and acknowledges and agrees with
(on its own behalf and, if applicable, on behalf of each beneficial purchaser
for whom the Subscriber is contracting hereunder) the Company that:

 

1. The Subscriber has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of an investment in
the Shares and it is able to bear the economic risk of loss of its entire
investment

 

2. The Company has provided to the Subscriber the opportunity to ask questions
and receive answers concerning the terms and conditions of the offering and it
has had access to such information concerning the Company as it has considered
necessary or appropriate in connection with its investment decision to acquire
the Shares.

 

3. The Subscriber has full opportunity to review copies of the SEC Reports filed
with the Commission.

 

4. The Company has previously issued other shares of its common stock for lesser
consideration than is being paid by the Subscriber, as disclosed in the Exchange
Act Filings.

 

5. The Subscriber is acquiring the Shares for its own account, for investment
purposes only and not with a view to any resale, distribution or other
disposition of the Shares in violation of the United States securities laws.

 

6. The Subscriber acknowledges and understands that the Company’s common shares
are not traded on any stock exchange in Canada. The Subscriber further
acknowledges and understands that the Company’s common shares are traded on the
over-the counter market in the United States and are not traded on any “national
securities exchange” in the United States.

 

7. The Subscriber has not purchased the Shares as a result of any form of
general solicitation or general advertising, including advertisements, articles,
notices or other communications published in any newspaper, magazine or similar
media or broadcast over radio, internet, television or other form of
telecommunications, or any seminar or meeting whose attendees have been invited
by general solicitation or general advertising.

 

8. Except as set forth in the registration rights granted the Subscribers by the
Company, under the terms of this Purchase Agreement, he Subscriber understands
the Shares have not been and will not be registered under the United States
Securities Act of 1933, as amended (the “Securities Act”) or the securities laws
of any state of the United States and that the sale contemplated hereby is being
made in reliance on an exemption from such registration requirements.

 

  11

   



 

9. The Subscriber is not a “U.S. Person” as defined by Regulation S of the
Securities Act and is not acquiring the Shares for the account or benefit of a
U.S. Person. “U.S. person” includes but is not limited to (i) any natural person
resident in the United States; (ii) any partnership or corporation organized or
incorporated under the laws of the United States; (iii) any partnership or
corporation organized outside the United States by a U.S. person principally for
the purpose of investing in securities not registered under the Securities Act,
unless it is organized or incorporated, and owned, by accredited investors who
are not natural persons, estates or trusts; (iv) any estate or trust of which
any executor or administrator or trustee is a U.S. person.

 

10. The Subscriber did not receive any offer to purchase the Shares while in the
United States and was not in the United States at the time the Subscriber’s buy
order for the Shares was made or this Subscription Agreement was executed or
delivered.

 

11. The Subscriber acknowledges and agrees that the Warrants will be offered and
sold to the Subscriber without such offers and sales being registered under the
Securities Act and will be issued to the Subscriber in an offshore transaction
outside of the United States in accordance with a safe harbour from the
registration requirements of the Securities Act provided by Rule 903 of
Regulation S of the Securities Act based on the representations and warranties
of the Subscriber in this Subscription Agreement. As such, the Subscriber
further acknowledges and agrees that the Warrants will, upon issuance, be
“restricted securities” within the meaning of the Securities Act and will be
endorsed with the legends required under the Subscription Agreement.

 

12. The Subscriber acknowledges that the Warrant Shares may not be offered,
resold, pledged or otherwise transferred except through an exemption from
registration under the Securities Act or pursuant to an effective registration
statement under the Securities Act and in accordance with all applicable state
securities laws and the laws of any other jurisdiction. The Subscriber agrees to
resell the Securities only in accordance with the provisions of Regulation S of
the Securities Act, pursuant to registration under the Securities Act, or
pursuant to an available exemption from registration pursuant to the Securities
Act. The Subscriber agrees that the Company will refuse to register any transfer
of the Warrant Shares not made in accordance with the provisions of Regulation S
of the Securities Act, pursuant to registration under the Securities Act,
pursuant to an available exemption from registration. The Subscriber agrees that
the Company may require the opinion of legal counsel reasonably acceptable to
the Company in the event of any offer, sale, pledge or transfer of any of the
Warrant Shares by the Subscriber pursuant to an exemption from registration
under the Securities Act. The Subscriber agrees not to engage in hedging
transactions with regard to the Shares unless in compliance with the Securities
Act.

 

(xiv) The Subscriber acknowledges that the Shares and the Warrant Shares will be
subject to a number of resale restrictions, including a restriction on trading
under Applicable Canadian Law. Until the restriction on trading expires, the
Shares and the Warrant Shares will not be legally eligible to trade unless the
Subscriber complies with the requirements for an exemption from the prospectus
and registration requirements under applicable securities legislation and
obtains the consent of the directors of the Company for a transfer of the Shares
or Warrant Shares.

 

(b) Acknowledgement of Trading Restrictions and Legends.

 

(i) The Subscriber acknowledges that it is aware of the characteristics of the
Shares and of the fact that it may not be able to resell the Shares except in
accordance with limited exemptions under applicable securities legislation and
regulatory policy; and:

 

  12

   



 

(ii) The Subscriber acknowledges that, in the event that the Subscriber or the
beneficial purchaser for whom the Subscriber is contracting hereunder is
resident in any Canadian jurisdiction, in addition to the other legends that may
be required, the certificates representing the certificates representing the
Securities may bear the following legend:

 

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE THE DATE THAT IS FOUR MONTHS AND ONE DAY AFTER THE
LATER OF (i) THE DATE OF ISSUANCE, AND (ii) THE DATE THE ISSUER BECAME A
REPORTING ISSUER IN ANY PROVINCE OR TERRITORY OF CANADA.

 

THE HOLDER OF THIS SECURITY MUST NOT TRADE THE SECURITY IN OR FROM A
JURISDICTION OF CANADA UNLESS THE CONDITIONS IN SECTION 13 OF MULTILATERAL
INSTRUMENT 51-105 “ISSUERS QUOTED IN THE U.S. OVER-THE-COUNTER MARKETS” ARE MET.
THESE CONDITIONS INCLUDE THE REQUIREMENT THAT THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY IN OR FROM A JURISDICTION IN CANADA UNLESS (A) THE
SECURITY HOLDER TRADES THE SECURITY THROUGH AN INVESTMENT DEALER REGISTERED IN A
JURISDICTION OF CANADA FROM AN ACCOUNT AT THAT DEALER IN THE NAME OF THAT
SECURITY HOLDER, AND (B) THE DEALER EXECUTES THE TRADE THROUGH ANY OF THE
OVER-THE-COUNTER MARKETS IN THE UNITED STATES.

 

(c) Representations as to Financial Industry Regulatory Authority.

 

The Subscriber represents, certifies and declares that:

 

(i) it is not a member of, or an associate or affiliate of a member of the
Financial Industry Regulatory Authority; or

 

(ii) it is a member of, or an associate or affiliate of a member of the
Financial Industry Regulatory and has attached a copy of an agreement signed by
the principal of the firm with which the Subscriber is affiliated agreeing to
the Subscriber’s participation in this Offering.

 

(d) Personal Information Protection and Electronic Documents Act (Canada).

 

The Subscriber, on its own behalf and, if applicable, on behalf of each
beneficial purchaser for whom the Subscriber is contracting hereunder,
acknowledges and consents to the fact that the Company is collecting personal
information concerning the Subscriber (as that term is defined under applicable
privacy legislation, including, without limitation, the Personal Information
Protection and Electronic Documents Act (Canada) and any other applicable
similar, replacement or supplemental provincial or federal legislation or laws
in effect from time to time), or that of each beneficial purchaser for whom the
Subscriber is contracting hereunder, for the purpose of completing this
Subscription Agreement. The Subscriber, on its own behalf and, if applicable, on
behalf of each beneficial purchaser for whom the Subscriber is contracting
hereunder, acknowledges and consents to the Company retaining such personal
information for as long as permitted or required by law or business practices.
The Subscriber, on its own behalf and, if applicable, on behalf of each
beneficial purchaser for whom the Subscriber is contracting hereunder, further
acknowledges and consents to the fact that the Company may be required by
applicable securities laws to provide regulatory authorities with any personal
information provided by the Subscriber in this Subscription Agreement. The
Subscriber represents and warrants that the Subscriber has the authority to
provide the consents and acknowledgements set out in this paragraph on behalf of
each beneficial purchaser for whom the Subscriber is contracting hereunder. In
addition to the foregoing, the Subscriber agrees and acknowledges that the
Company may use and disclose the Subscriber’s personal information, or that of
each beneficial purchaser for whom the Subscriber is contracting hereunder, as
follows:

 

(i) for internal use with respect to managing the relationships between and
contractual obligations of the Company and you or any beneficial purchaser for
whom you are contracting hereunder;

 



  13

   



 

(ii) for use and disclosure for income tax related purposes, including without
limitation, where required by law, disclosure to Canada Revenue Agency;

 

(iii) disclosure to stock exchanges, securities regulatory authorities and other
regulatory bodies with jurisdiction with respect to listing applications,
prospectus filings, reports of trade and similar regulatory filings;

 

(iv) disclosure to a governmental or other authority to which the disclosure is
required by court order or subpoena compelling such disclosure and where there
is no reasonable alternative to such disclosure;

 

(v) disclosure to professional advisers of the Company in connection with the
performance of their professional services;

 

(vi) disclosure to any person where such disclosure is necessary for legitimate
business reasons and is made with your prior written consent;

 

(vii) by including it in closing books relating to the offering contemplated
hereby;

 

(viii) disclosure to a court determining the rights of the parties under this
Purchase Agreement; or

 

(ix) for use and disclosure as otherwise required or permitted by law.

 

(e) Information Collected by the British Columbia Securities Commission.

 

(i) The Subscriber acknowledges that the securities regulatory authorities
(including the British Columbia Securities Commission) collect personal
information in forms submitted to it by the Corporation, including information
about the Subscriber, the Subscriber’s address and contact information, and the
Subscriber’s subscription. The Subscriber acknowledges that the British Columbia
Securities Commission are entitled to collect the information under authority
granted to them under securities legislation for the purpose of administration
and enforcement of the applicable securities legislation. Each Subscriber hereby
authorizes the indirect collection and disclosure of such information by the
applicable securities regulatory authorities, including the British Columbia
Securities Commission. In the event the Subscriber has any questions with
respect to the indirect collection of such information by the foregoing Security
Commissions, the Subscriber should contact the:

 

British Columbia Securities Commission, at (604) 899-6500 or 1-800-373-6393
(Toll free across Canada) or by facsimile at (604) 899-6581 or in person or
writing at P.O. Box 10142, Pacific Centre, 701 West Georgia Street, Vancouver,
British Columbia V7Y 1L2;

 

(ii) The Applicable Canadian Laws and similar legislation in other jurisdictions
will apply to the resale or other trade by the undersigned of all or any of the
Shares and may require that the undersigned file with the securities regulatory
authorities, within a specified period of time, the prescribed form describing
the resale or other trade and may further provide that the undersigned is able
to effect the resale or other trade only if:

 

1. a further exemption from the registration and prospectus requirements is
applicable to resale or other trade, or

 

2. the Company is at the time of the resale or trade, a reporting company and
the Shares have been held for a period of time, if any, required by the
applicable legislation.

 

(f) Subscriber Questionnaire and Certification. Subscribers who are residents of
British Columbia Canada must complete, sign and deliver Schedule A hereto.

 



  14

   



 

4. Other Agreements of the Parties.

 

4.1 Securities Laws Disclosure; Publicity. The Company shall (a) by 9:30 a.m.
(New York City time) on the Trading Day immediately following the date hereof,
issue a press release disclosing the material terms of the transactions
contemplated hereby, and (b) within the time required by Commission rules, file
a Current Report on Form 8-K with the Commission, including the Transaction
Documents as exhibits thereto. From and after the issuance of such press
release, the Company represents to the Subscribers that it shall have publicly
disclosed all material, non-public information delivered to any of the
Subscribers by the Company or any of its Subsidiaries, or any of their
respective officers, directors, employees or agents in connection with the
transactions contemplated by the Transaction Documents. In addition, effective
upon the issuance of such press release, the Company acknowledges and agrees
that any and all confidentiality or similar obligations under any agreement,
whether written or oral, between the Company, any of its Subsidiaries or any of
their respective officers, directors, agents, employees or Affiliates on the one
hand, and any of the Subscribers or any of their Affiliates on the other hand,
shall terminate. Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Purchaser, or include the name of any Purchaser in any
filing with the Commission or any regulatory agency or Trading Market, without
the prior written consent of such Purchaser, except (a) as required by federal
securities law in connection with the filing of final Transaction Documents with
the Commission and (b) to the extent such disclosure is required by law or
Trading Market regulations, in which case the Company shall provide the
Subscribers with prior notice of such disclosure permitted under this clause
(b).

 

4.2 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, which
shall be disclosed pursuant to Section 4.1, the Company covenants and agrees
that neither it, nor any other Person acting on its behalf will provide any
Purchaser or its agents or counsel with any information that constitutes, or the
Company reasonably believes constitutes material non-public information, unless
prior thereto such Purchaser shall have consented to the receipt of such
information and agreed with the Company to keep such information confidential.
The Company understands and confirms that each Purchaser shall be relying on the
foregoing covenant in effecting transactions in securities of the Company. To
the extent that the Company delivers any material, non-public information to a
Purchaser after the date hereof without such Purchaser’s consent, the Company
hereby covenants and agrees that such Purchaser shall not have any duty of
confidentiality to the Company, any of its Subsidiaries, or any of their
respective officers, directors, agents, employees or Affiliates, or a duty to
the Company, any of its Subsidiaries or any of their respective officers,
directors, agents, employees or Affiliates not to trade on the basis of, such
material, non-public information, provided that the Purchaser shall remain
subject to applicable law. To the extent that any future notice provided
pursuant to any Transaction Document constitutes, or contains, material,
non-public information regarding the Company or any Subsidiaries, the Company
shall simultaneously file such material, non-public information with the
Commission pursuant to a Current Report on Form 8-K. The Company understands and
confirms that each Purchaser shall be relying on the foregoing covenant in
effecting transactions in securities of the Company.

 

4.3 Use of Proceeds. The Company shall use the net proceeds from the sale of the
Securities hereunder as described in the Prospectus Supplement.

 

4.4 Reservation of Common Stock. As of the date hereof, the Company has reserved
and the Company shall continue to reserve and keep available at all times, free
of preemptive rights, a sufficient number of shares of Common Stock for the
purpose of enabling the Company to issue Shares pursuant to this Purchase
Agreement or the Warrant Shares pursuant to any exercise of the Warrants.

 

4.5 Listing of Common Stock. For so long as the Warrants remain outstanding and
exercisable, the Company hereby agrees to use commercially reasonable efforts to
maintain the listing or quotation of the Common Stock on the Trading Market on
which it is currently listed, and the Company shall apply to list or quote all
of the Shares and the Warrant Shares on such Trading Market and promptly secure
the listing of all of the Shares and the Warrant Shares on such Trading Market.
The Company further agrees, if the Company applies to have the Common Stock
traded on any other Trading Market, it will then include in such application all
of the Shares and the Warrant Shares and will take such other action as is
necessary to cause all of the Shares and the Warrant Shares to be listed or
quoted on such other Trading Market as promptly as possible. The Company will
then take all action reasonably necessary to continue the listing and trading of
its Common Stock on a Trading Market and will comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
the Trading Market.

 

  15

   



 

4.6 Equal Treatment of Subscribers. No consideration (including any modification
of any Transaction Document) shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provision of this Purchase Agreement
unless the same consideration is also offered to all of the parties to this
Purchase Agreement. For clarification purposes, this provision constitutes a
separate right granted to each Purchaser by the Company and negotiated
separately by each Purchaser, and is intended for the Company to treat the
Subscribers as a class and shall not in any way be construed as the Subscribers
acting in concert or as a group with respect to the purchase, disposition or
voting of Securities or otherwise.

 

4.7 Right to Piggyback Registration.

 

(a) If at any time following the date of this Purchase Agreement that any
Warrant Shares are not freely tradable under Rule 144, (A) there is not one or
more effective Registration Statements covering the resale or other disposition
of all of the Warrant Shares and (B) the Company proposes for any reason to
register any shares of Common Stock under the Securities Act (other than
pursuant to a registration statement on Form S-4 or Form S-8 (or a similar or
successor form)) with respect to an offering of Common Stock by the Company for
its own account or for the account of any of its stockholders, it shall at each
such time promptly give written notice to the holders of the Warrant Shares of
its intention to do so (but in no event less than sixty (60) days before the
anticipated filing date) and, to the extent permitted under the provisions of
Rule 415 under the Securities Act, include in such registration all Warrant
Shares with respect to which the Company has received written requests for
inclusion therein within fifteen (15) days after receipt of the Company’s notice
(a “Piggyback Registration”). Such notice shall offer the holders of the Warrant
Shares the opportunity to register such number of shares of Warrant Shares as
each such holder may request and shall indicate the intended method of
distribution of such Warrant Shares.

 

(b) Notwithstanding the foregoing, (A) if such registration involves an
underwritten public offering, and the Subscribers elect to sell their Warrants
Shares to, if applicable, the underwriter(s) at the same price and subject to
the same underwriting discounts and commissions that apply to the other
securities sold in such offering and subject to the Subscribers entering into
customary underwriting documentation for selling stockholders in an underwritten
public offering, and (B) if, at any time after giving written notice of its
intention to register any Warrant Shares pursuant to Section 4.18(i) and prior
to the effective date of the registration statement filed in connection with
such registration, the Company shall determine for any reason not to cause such
registration statement to become effective under the Securities Act, the Company
shall deliver written notice to the Subscribers and, thereupon, shall be
relieved of its obligation to register any Warrant Shares in connection with
such registration; provided, however, that nothing contained in this Section 4.7
shall limit the Company’s liabilities and/or obligations under this Purchase
Agreement.

 

5. Miscellaneous.

 

5.1 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile or email attachment at the
facsimile number or email address as set forth on the signature pages attached
hereto at or prior to 5:30 p.m. (New York City time) on a Trading Day, (b) the
next Trading Day after the date of transmission, if such notice or communication
is delivered via facsimile or email attachment at the facsimile number or email
address as set forth on the signature pages attached hereto on a day that is not
a Trading Day or later than 5:30 p.m. (New York City time) on any Trading Day,
(c) the second (2nd) Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto. To the extent that any notice provided pursuant to any Transaction
Document constitutes, or contains, material, non-public information regarding
the Company or any Subsidiaries, the Company shall simultaneously file such
notice with the Commission on a Current Report on Form 8-K.

 

  16

   



 

5.2 Fees and Expenses. Except as expressly set forth in the Prospectus
Supplement and the Transaction Documents to the contrary, each party shall pay
the fees and expenses of its advisers, counsel, accountants and other experts,
if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Purchase
Agreement whether or not the transactions contemplated hereby are consummated.

 

5.3 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, the Registration Statement, the Prospectus and the Prospectus
Supplement, contain the entire understanding of the parties with respect to the
subject matter hereof and thereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

5.4 Assignment. No right or obligation of the Company shall be assigned without
prior notice to and the written consent of the Subscriber. The Subscriber may
not assign this Purchase Agreement without the prior written consent of the
Company.

 

5.5 Survival. The representations and warranties contained herein shall survive
the Closing and the delivery of the Securities for a period of no longer than
one year from the Closing.

 

5.6 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

5.7 Calendar Days. All references to “days” in the Transaction Documents shall
mean calendar days unless otherwise stated. The terms “business days” and
“trading days” shall mean days that the New York Stock Exchange is open for
trading for three or more hours. Time periods shall be determined as if the
relevant action, calculation or time period were occurring in New York City. Any
deadline that falls on a non-business day in any of the Transaction Documents
shall be automatically extended to the next Business Day and interest, if any,
shall be calculated and payable through such extended period.

 

5.8 Captions; Certain Definitions. The captions of the various sections and
paragraphs of this Purchase Agreement have been inserted only for the purposes
of convenience; such captions are not a part of this Agreement and shall not be
deemed in any manner to modify, explain, enlarge or restrict any of the
provisions of this Purchase Agreement. As used in this Purchase Agreement the
term “Person” shall mean and include an individual, a company, a joint venture,
a corporation, a limited liability company, a trust, an unincorporated
organization and a government or any department or agency thereof. All pronouns
and any variations thereof used herein shall be deemed to refer to the
masculine, feminine, neuter, singular or plural as the identity of the Person or
Persons referred to may require.

 

5.9 Severability. In the event that any term or provision of this Purchase
Agreement shall be finally determined to be superseded, invalid, illegal or
otherwise unenforceable pursuant to applicable law by an authority having
jurisdiction and venue, that determination shall not impair or otherwise affect
the validity, legality or enforceability: (i) by or before that authority of the
remaining terms and provisions of this Purchase Agreement, which shall be
enforced as if the unenforceable term or provision were deleted, or (ii) by or
before any other authority of any of the terms and provisions of this Purchase
Agreement.

 

5.10 Successor Laws. References in the Transaction Documents to laws, rules,
regulations and forms shall also include successors to and functionally
equivalent replacements of such laws, rules, regulations and forms.

 

  17

   



 

5.11 Irrevocability; Binding Effect. The Subscriber hereby acknowledges and
agrees that the subscription hereunder, subject to the terms and conditions
hereof, is irrevocable by the Subscriber, except as required by applicable law,
and that this Purchase Agreement shall survive the death or disability of the
Subscriber and shall be binding upon and inure to the benefit of the parties and
their heirs, executors, administrators, successors, legal representatives and
permitted assigns. If the Subscriber is more than one Person, the obligations of
the Subscriber hereunder shall be joint and several and the agreements,
representations, warranties and acknowledgments herein shall be deemed to be
made by and be binding upon each such Person and such Person’s heirs, executors,
administrators, successors, legal representatives and permitted assigns.

 

5.12 Modification. Except as otherwise expressly provided herein, any term of
this Purchase Agreement may be amended and observance of any term of this
Purchase Agreement may be waived (either generally or in a particular instance,
either retroactively or prospectively and either for a specified period of time
or indefinitely) with the written consent of the Company and the Subscriber.

 

5.12 Further Assurances. The parties hereto agree to execute and deliver all
such further documents, agreements and instruments and take such other and
further action as may be necessary or appropriate to carry out the purposes and
intent of this Purchase Agreement.

 

5.13 No Third-Party Rights. Nothing in this Purchase Agreement shall create or
be deemed to create any rights in any Person or entity not a party to this
Purchase Agreement.

 

5.14 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Purchase
Agreement and any other Transaction Documents (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Purchase Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by law. WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT,
OR PROCEEDING IN ANY JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY,
THE PARTIES EACH KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED
BY APPLICABLE LAW, HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY
WAIVES FOREVER TRIAL BY JURY.

 

[COMPANY’S SIGNATURE PAGE FOLLOWS]

 



  18

   



 

Renovacare, Inc.

 

IN WITNESS WHEREOF, the Company has duly executed this Subscription Agreement as
of the date first above written.

 

Dated: ___________________________

 



 

Renovacare, Inc.

 

 

 

By:

 

 

Name:

Thomas Bold

 

 

Title:

President & CEO

 



 

Address for Notice:

 

Renovacare, Inc.

430 Park Avenue

Suite 702

New York, NY 10022

 

[SUBSCRIBER SIGNATURE PAGES FOLLOW]

 



  19

   



 

Renovacare, Inc.

 

[SIGNATURE PAGE FOR SUBSCRIBERS WHO ARE NATURAL PERSONS]

 

IN WITNESS WHEREOF, the Subscriber has duly completed and executed this
Subscription Agreement as of the date first indicated above and elects to
purchase for the number of Shares set forth below.

 

Number of Shares Purchased: _______________

Per Share Purchase Price: US $2.50

Aggregate Subscription Price: US $________________

 



 

 

Subscriber:

 

 

Signature of Subscriber

 

Social Security Number:

 

 

 

 

 

 

 

 

Telephone Number:

 

 

 

 

 

Print Name of Subscriber

 

Facsimile Number:

 

 

 

 

 

 

 

Email Address:

 

 

 

 

 

Signature of Additional Subscriber
(if Joint Tenants or Tenants in Common)

 

Additional Subscriber:

(if applicable)

 

 

 

 

 

 

 

 

Social Security Number:

 

 

 

 

 

 

Telephone Number:

 

 

Print Name of Additional Subscriber, if any

 

 

 

 

Facsimile Number:

 

 

Address (for Notice) for Subscriber:

 

 

 

 

Email Address:

 

 

 

 

(Street Address)

 

 

 

 

 

 

 

(City, State, Province, Postal Code))

 

 

 

 

 

 

 

Addresses for Additional Subscriber:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Street Address)

 

 

 

 

 

 

 

 

(City, Province, Postal Code)

 

 



 



  20

   



 

Renovacare, Inc.

 

[SIGNATURE PAGE FOR ALL OTHER SUBSCRIBERS]

 

IN WITNESS WHEREOF, the Subscriber has duly completed and executed this
Subscription Agreement as of the date first indicated above and elects to
purchase for the number of Shares set forth below.

 

Number of Shares Purchased: _______________

Per Share Purchase Price: US $2.50

Aggregate Subscription Price: US $________________

 



 

 

 

Name of Subscriber

 

EIN or other applicable Tax ID Number:

 

 

 

 

Telephone Number:

 

 

 

 

 

Signature of Authorized Signatory

 

 

Facsimile Number:

 

 

 

 

 

 

 

Print Name of Authorized Signatory

 

Email Address:

 

 

 

 

 

 

 

Title of Authorized Signatory

 

Telephone Number:

 

 

 

 

 

Facsimile Number:

 

 

 

 

 

Jurisdiction Where Formed

 

 

Email Address:

 

 

 

 

Address of Executive Offices:

 

 

 

 

 

_____________________

 

 

_____________________

 

 

 

(City, Province, Postal Code)

 



 



  21

   



 

EXHIBIT A

 

FORM OF SERIES __ STOCK PURCHASE WARRANT

 

 

 

 

 

 

 

 

 



  22

   



 

NEITHER THIS SECURITY NOR ANY SECURITIES WHICH MAY BE ISSUED UPON EXERCISE OF
THIS SECURITY HAVE BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY U.S. STATE OR OTHER
JURISDICTION OR ANY EXCHANGE OR SELF-REGULATORY ORGANIZATION, IN RELIANCE UPON
EXEMPTIONS FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED, AND SUCH OTHER LAWS AND REQUIREMENTS, AND, ACCORDINGLY, MAY NOT BE
OFFERED OR SOLD, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR
LISTING OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, SUCH REGISTRATION AND/OR LISTING REQUIREMENTS AS EVIDENCED BY A
LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF
WHICH WILL BE REASONABLY ACCEPTABLE TO THE COMPANY.

 

RENOVACARE, INC.

 

SERIES __ STOCK PURCHASE WARRANT

 



No. _-0001

 

October [●], 2017



 

Renovacare, Inc., a Nevada corporation (the “Company”), hereby certifies that
[●], its permissible transferees, designees, successors and assigns
(collectively, the “Holder”), for value received, is entitled to purchase from
the Company at any time and from time to time commencing on the date first
appearing above (the “Issuance Date”), up to and through 12:01a.m. (EST) on the
date five (5) years from the Issuance Date (the “Termination Date”) up to [●]
shares (each, a “Share” and collectively the “Shares”) of the Company’s common
stock, par value $0.00001 (the “Common Stock”), at an exercise price per Share
of $_____ (the “Exercise Price”). The number of Shares purchasable hereunder and
the Exercise Price are subject to adjustment as provided in Section 4 hereof.

 

Capitalized terms used and not otherwise defined herein shall have the meanings
set forth in that certain Securities Purchase Agreement (the “Purchase
Agreement”), dated October 10, 2017 among the Company and the Subscribers
signatory thereto.

 

1. Method of Exercise; Payment.

 

(a) Exercise. The purchase rights represented by this Warrant may be exercised,
either for cash or on a cashless basis, by the Holder, in whole or in part, at
any time, or from time to time, by the surrender of this Warrant (with the
notice of exercise form (the “Notice of Exercise”) attached hereto as Exhibit A
duly executed) at the principal office of the Company, and by payment to the
Company of an amount equal to the Exercise Price multiplied by the number of the
Shares being purchased, which amount may be paid, at the election of the Holder,
by wire transfer or certified check payable to the order of the Company. The
person or persons in whose name(s) any certificate(s) representing Shares shall
be issuable upon exercise of this Warrant shall be deemed to have become the
holder(s) of record of, and shall be treated for all purposes as the record
holder(s) of, the Shares represented thereby (and such Shares shall be deemed to
have been issued) immediately prior to the close of business on the date or
dates upon which this Warrant is exercised.

 

In the event Holder wishes to exercise this Warrant by means of a “cashless
exercise” in which Holder shall be entitled to receive a certificate for the
number of Warrant Shares equal to the quotient obtained by dividing [(A-B) (X)]
by (A), where:

 

(A) equals the closing price of the Company’s Common Stock, as reported (in
order of priority) on the trading market on which the Company’s Common Stock is
then listed or quoted for trading on the trading date preceding the date of the
election to exercise; or, if the Company’s Common Stock is not then listed or
traded on a trading market, then the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Recipient and the Company;

 

  23

   



 

(B) equals the Exercise Price of the Warrant, as adjusted from time to time in
accordance herewith; and

 

(X) equals the number of Warrant Shares Holder wishes to exercise in accordance
with the terms of this Warrant by means of a cashless exercise.

 

(b) Stock Certificates. In the event of any exercise of the rights represented
by this Warrant, as promptly as practicable after this Warrant is surrendered
and delivered to the Company along with all other appropriate documentation on
or after the date of exercise and in any event within ten (10) days thereafter,
the Company at its expense shall issue and deliver to the person or persons
entitled to receive the same a certificate or certificates for the number of
Shares issuable upon such exercise. In the event this Warrant is exercised in
part, the Company at its expense will execute and deliver a new Warrant of like
tenor exercisable for the number of Shares for which this Warrant may then be
exercised. In lieu of the foregoing the Shares issuable upon exercise of this
Warrant may be issued in book entry form on the Company’s Stock Registry as
maintained by its stock transfer agent.

 

(c) Taxes. The issuance of the Shares upon the exercise of this Warrant, and the
delivery of certificates or other instruments representing such Shares, shall be
made without charge to the Holder for any tax or other charge in respect of such
issuance.

 

2. Warrant.

 

(a) Transfer and Replacement. Subject to compliance with applicable securities
laws, this Warrant and all rights hereunder (including, without limitation, any
registration rights) are transferable, in whole or in part, upon surrender of
this Warrant at the principal office of the Company or its designated agent,
together with a written assignment of this Warrant substantially in the form
attached hereto as Exhibit B duly executed by the Holder or its agent or
attorney and funds sufficient to pay any transfer taxes payable upon the making
of such transfer. Upon such surrender and, if required, such payment, the
Company shall execute and deliver a new Warrant or Warrants in the name of the
assignee or assignees and in the denomination or denominations specified in such
instrument of assignment, and shall issue to the assignor a new Warrant
evidencing the portion of this Warrant not so assigned, and this Warrant shall
promptly be cancelled. A Warrant, if properly assigned, may be exercised by a
new holder for the purchase of Warrant Shares without having a new Warrant
issued. The Holder consents that the Company may, if it desires, permit the
transfer of this Warrant out of the Holder’s name only when the Holder’s request
for transfer is accompanied by an opinion of counsel reasonably satisfactory to
the Company that neither the sale nor the proposed transfer results in a
violation of the Securities Act of 1933, as amended (the “Securities Act”), or
any applicable state “blue sky” laws. At any time prior to the exercise hereof,
this Warrant may be exchanged upon presentation and surrender to the Company,
alone or with other warrants of like tenor of different denominations registered
in the name of the same Holder, for another warrant or warrants of like tenor in
the name of such Holder exercisable for the aggregate number of Shares as the
warrant or warrants surrendered.

 

(b) Replacement of Warrant. Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction, or mutilation of this Warrant and,
in the case of any such loss, theft, or destruction, upon delivery of an
indemnity agreement reasonably satisfactory in form and amount to the Company,
or, in the case of any such mutilation, upon surrender and cancellation of this
Warrant, the Company, at its expense, will execute and deliver in lieu thereof,
a new Warrant of like tenor.

 

(c) Cancellation; Payment of Expenses. Upon the surrender of this Warrant in
connection with any transfer, exchange or replacement as provided in this
Section 3, this Warrant shall be promptly canceled by the Company. The Holder
shall pay all taxes and all other expenses (including legal expenses, if any,
incurred by the Holder or transferees) and charges payable in connection with
the preparation, execution and delivery of Warrants pursuant to this Section 3.

 

(d) Warrant Register. The Company shall maintain, at its principal executive
offices (or at the offices of the transfer agent for the Warrant or such other
office or agency of the Company as it may designate by notice to the holder
hereof), a register for this Warrant (the “Warrant Register”), in which the
Company shall record the name and address of the person in whose name this
Warrant has been issued, as well as the name and address of each transferee and
each prior owner of this Warrant.

 



  24

   



 

3. Rights and Obligations of Holders of this Warrant.

 

The Holder of this Warrant shall not, by virtue hereof, be entitled to any
rights of a shareholder in the Company, either at law or in equity; provided,
however, that in the event any certificate representing shares of Common Stock
or other securities is issued to the holder hereof upon exercise of this
Warrant, such holder shall, for all purposes, be deemed to have become the
holder of record of such Common Stock on the date on which this Warrant,
together with a duly executed Notice of Exercise, was surrendered and payment of
the aggregate Exercise Price was made, irrespective of the date of delivery of
such Common Stock certificate.

 

4. Adjustments.

 

During the Exercise Period, the Exercise Price and the number of Warrant Shares
shall be subject to adjustment from time to time as provided in this Section 4.

 

(a) Subdivision or Combination of Common Stock. If the Company at any time
subdivides (by any stock split, stock dividend, recapitalization,
reorganization, reclassification or otherwise) the shares of Common Stock
acquirable hereunder into a greater number of shares, then, after the date of
record for effecting such subdivision, the Exercise Price in effect immediately
prior to such subdivision will be proportionately reduced. If the Company at any
time combines (by reverse stock split, recapitalization, reorganization,
reclassification or otherwise) the shares of Common Stock acquirable hereunder
into a smaller number of shares, then, after the date of record for effecting
such combination, the Exercise Price in effect immediately prior to such
combination will be proportionately increased.

 

(b) Adjustment in Number of Shares. Upon each adjustment of the Exercise Price
pursuant to the provisions of this Section 4, the number of shares of Common
Stock issuable upon exercise of this Warrant shall be adjusted by multiplying a
number equal to the Exercise Price in effect immediately prior to such
adjustment by the number of shares of Common Stock issuable upon exercise of
this Warrant immediately prior to such adjustment and dividing the product so
obtained by the adjusted Exercise Price.

 

(c) Consolidation, Merger or Sale. In case of any consolidation of the Company
with, or merger of the Company into any other corporation, or in case of any
sale or conveyance of all or substantially all of the assets of the Company
other than in connection with a plan of complete liquidation of the Company,
then as a condition of such consolidation, merger or sale or conveyance,
adequate provision will be made whereby the holder of this Warrant will have the
right to acquire and receive upon exercise of this Warrant in lieu of the shares
of Common Stock immediately theretofore acquirable upon the exercise of this
Warrant, such shares of stock, securities or assets as may be issued or payable
with respect to or in exchange for the number of shares of Common Stock
immediately theretofore acquirable and receivable upon exercise of this Warrant
had such consolidation, merger or sale or conveyance not taken place. In any
such case, the Company will make appropriate provision to insure that the
provisions of this Section 5 hereof will thereafter be applicable as nearly as
may be in relation to any shares of stock or securities thereafter deliverable
upon the exercise of this Warrant. The Company will not effect any
consolidation, merger or sale or conveyance unless prior to the consummation
thereof, the successor corporation (if other than the Company) assumes by
written instrument the obligations under this Section 4 and the obligations to
deliver to the holder of this Warrant such shares of stock, securities or assets
as, in accordance with the foregoing provisions, the holder may be entitled to
acquire.

 

(d) Distribution of Assets. In case the Company shall declare or make any
distribution of its assets (including cash) to holders of Common Stock as a
partial liquidating dividend, by way of return of capital or otherwise, then,
after the date of record for determining shareholders entitled to such
distribution, but prior to the date of distribution, the holder of this Warrant
shall be entitled upon exercise of this Warrant for the purchase of any or all
of the shares of Common Stock subject hereto, to receive the amount of such
assets which would have been payable to the holder had such holder been the
holder of such shares of Common Stock on the record date for the determination
of shareholders entitled to such distribution.

 

(e) Notice of Adjustment. Upon the occurrence of any event which requires any
adjustment of the Exercise Price, then, and in each such case, the Company shall
give notice thereof to the holder of this Warrant, which notice shall state the
Exercise Price resulting from such adjustment and the increase or decrease in
the number of Warrant Shares purchasable at such price upon exercise, setting
forth in reasonable detail the method of calculation and the facts upon which
such calculation is based. Such calculation shall be certified by the Chief
Financial Officer of the Company.

 



  25

   



 

(f) Minimum Adjustment of Exercise Price. No adjustment of the Exercise Price
shall be made in an amount of less than 1% of the Exercise Price in effect at
the time such adjustment is otherwise required to be made, but any such lesser
adjustment shall be carried forward and shall be made at the time and together
with the next subsequent adjustment which, together with any adjustments so
carried forward, shall amount to not less than 1% of such Exercise Price.

 

(g) No Fractional Shares. No fractional shares of Common Stock are to be issued
upon the exercise of this Warrant, but the Company shall round up the number of
shares to the issued.

 

(h) Other Notices. In case at any time:

 

(i) the Company shall declare any dividend upon the Common Stock payable in
shares of stock of any class or make any other distribution (including dividends
or distributions payable in cash out of retained earnings) to the holders of the
Common Stock;

 

(ii) the Company shall offer for subscription pro rata to the holders of the
Common Stock any additional shares of stock of any class or other rights;

 

(iii) there shall be any capital reorganization of the Company, or
reclassification of the Common Stock, or consolidation or merger of the Company
with or into, or sale of all or substantially all its assets to, another
corporation or entity; or

 

(iv) there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Company;

 

then, in each such case, the Company shall give to the holder of this Warrant
(a) notice of the date on which the books of the Company shall close or a record
shall be taken for determining the holders of Common Stock entitled to receive
any such dividend, distribution, or subscription rights or for determining the
holders of Common Stock entitled to vote in respect of any such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding-up and (b) in the case of any such reorganization, reclassification,
consolidation, merger, sale, dissolution, liquidation or winding-up, notice of
the date (or, if not then known, a reasonable approximation thereof by the
Company) when the same shall take place. Such notice shall also specify the date
on which the holders of Common Stock shall be entitled to receive such dividend,
distribution, or subscription rights or to exchange their Common Stock for stock
or other securities or property deliverable upon such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation, or
winding-up, as the case may be. Such notice shall be given at least 30 days
prior to the record date or the date on which the Company’s books are closed in
respect thereto. Failure to give any such notice or any defect therein shall not
affect the validity of the proceedings referred to in clauses (i), (ii), (iii)
and (iv) above.

 

(I) Certain Events. If any event occurs of the type contemplated by the
adjustment provisions of this Section 4 but not expressly provided for by such
provisions, the Company will give notice of such event as provided in Section 8
hereof, and the Company’s Board of Directors will make an appropriate adjustment
in the Exercise Price and the number of shares of Common Stock acquirable upon
exercise of this Warrant so that the rights of the holder shall be neither
enhanced nor diminished by such event.

 

5. Legends.

 

Prior to issuance of the shares of Common Stock underlying this Warrant, all
such certificates representing such shares shall bear a restrictive legend to
the effect that the Shares represented by such certificate have not been
registered under the Securities Act, and that the Shares may not be sold or
transferred in the absence of such registration or an exemption therefrom, such
legend to be substantially in the form of the bold-face language appearing at
the top of Page 1 of this Warrant.

 



  26

   



 

6. Disposition of Warrants or Shares.

 

The Holder of this Warrant, each transferee hereof and any holder and transferee
of any Shares, by his or its acceptance thereof, agrees that no public
distribution of Warrants or Shares will be made in violation of the provisions
of the Securities Act. Furthermore, it shall be a condition to the transfer of
this Warrant that any transferee thereof deliver to the Company his or its
written agreement to accept and be bound by all of the terms and conditions
contained in this Warrant.

 

7. Merger or Consolidation.

 

The Company will not merge or consolidate with or into any other corporation, or
sell or otherwise transfer its property, assets and business substantially as an
entirety to another corporation, unless the corporation resulting from such
merger or consolidation (if not the Company), or such transferee corporation, as
the case may be, shall expressly assume, by supplemental agreement reasonably
satisfactory in form and substance to the Holder, the due and punctual
performance and observance of each and every covenant and condition of this
Warrant to be performed and observed by the Company.

 

8. Notices.

 

Any notice, request or other document required or permitted to be given or
delivered to the Holder by the Company shall be delivered in accordance with the
notice provisions of the Purchase Agreement.

 

Notwithstanding the time of effectiveness of notices set forth in this Section
8, a Notice of Exercise shall not be deemed effectively given until it has been
duly completed and submitted to the Company together with this original Warrant
and payment of the Exercise Price in a manner set forth in this Section 8.

 

9. Governing Law.

 

This Purchase Agreement shall be governed by and construed solely and
exclusively in accordance with and pursuant to the internal laws of the State of
New York without regard to the conflicts of laws principles thereof. The parties
hereto hereby expressly and irrevocably agree that any suit or proceeding
arising directly and/or indirectly pursuant to or under this Purchase Agreement
shall be brought solely in a federal or state court located in the City of New
York. By its execution hereof, the parties hereby covenant and irrevocably
submit to the in personam jurisdiction of the federal and state courts located
in the City of New York, New York and agree that any process in any such action
may be served upon any of them personally, or by certified mail or registered
mail upon them or their agent, return receipt requested, with the same full
force and effect as if personally served upon them in New York. The parties
hereto expressly and irrevocably waive any claim that any such jurisdiction is
not a convenient forum for any such suit or proceeding and any defense or lack
of in personam jurisdiction with respect thereto. In the event of any such
action or proceeding, the party prevailing therein shall be entitled to payment
from the other party hereto of all of its reasonable counsel fees and
disbursements.

 

10. Successors and Assigns.

 

This Warrant shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and assigns.

 

11. Headings.

 

The headings of various sections of this Warrant have been inserted for
reference only and shall not affect the meaning or construction of any of the
provisions hereof.

 

12. Severability.

 

If any provision of this Warrant is held to be unenforceable under applicable
law, such provision shall be excluded from this Warrant, and the balance hereof
shall be interpreted as if such provision were so excluded.

 

  27

   



 

13. Modification and Waiver.

 

This Warrant and any provision hereof may be amended, waived, discharged or
terminated only by an instrument in writing signed by the Company and the
Holder.

 

14. Specific Enforcement.

 

The Company and the Holder acknowledge and agree that irreparable damage would
occur in the event that any of the provisions of this Warrant were not performed
in accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent or cure breaches of the provisions of this Warrant and to
enforce specifically the terms and provisions hereof, this being in addition to
any other remedy to which either of them may be entitled by law or equity.

 

15. Assignment.

 

Subject to compliance with applicable law, this Warrant may be transferred or
assigned, in whole or in part, at any time and from time to time by the then
Holder by submitting this Warrant to the Company together with a duly executed
Assignment in substantially the form and substance of the Form of Assignment
which accompanies this Warrant as Exhibit B hereto, and, upon the Company’s
receipt thereof, and in any event, within five (5) business days thereafter, the
Company shall issue a Warrant to the Holder to evidence that portion of this
Warrant, if any as shall not have been so transferred or assigned.

 

[SIGNATURE PAGE FOLLOWS]

 



  28

   





 



IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
one of its officers thereunto duly authorized.

 



 

RENOVACARE, INC.

 

By:

 

Name:

 

Title:

President and Chief Executive Officer



 



  29

   



 

EXHIBIT A

 

NOTICE OF EXERCISE

 



TO:

Renovacare, Inc.

430 Park Avenue

Suite 702

New York, NY 10022



 

1. The undersigned hereby elects to purchase Warrant Shares of Renovacare, Inc.
pursuant to the terms of the attached Series __ Stock Purchase Warrant.

 

2. Method of Exercise (Please initial the applicable blank):

 



 

¨

The undersigned elects to exercise the attached Series __ Stock Purchase Warrant
by means of a cash payment, and tenders herewith or by Subscriber wire transfer
payment in full for the purchase price of the shares being purchased, together
with all applicable transfer taxes, if any, in the following amount:$



 



 

¨

The undersigned elects to exercise the attached Series __ Stock Purchase Warrant
by means of the net exercise provisions of Section 1(a) of the Series __ Stock
Purchase Warrant.



 

3. Please issue a certificate or certificates representing said Warrant Shares
in the name of the undersigned or in such other name as is specified below:

 

_________________________________________

(Name)

 

_________________________________________

 

_________________________________________

(Address)

 

  4. The undersigned warrants and represents that he/she is an “Accredited
Investor” as defined in Regulation D as promulgated pursuant to the Securities
Act of 1933, as amended.

 

[SIGNATURE OF HOLDER]

 



Name of Investing Entity:



 



Signature of Authorized Signatory of Investing Entity:



 



Name of Authorized Signatory:



 



Title of Authorized Signatory:



 



Date:



Exhibit B

 

ASSIGNMENT FORM

 

(To assign the foregoing Warrant, execute this form and supply required
information. Do not use this form to purchase shares.)

 

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

 



Name:

 

(Please Print)

 

Address:

 

(Please Print)



 

Dated: _______________ __, ______

 



Holder’s Signature:



 



Holder’s Address:



 



  30

   



 

SCHEDULE A

 

ACCREDITED INVESTOR AND FAMILY, FRIENDS AND BUSINESS ASSOCIATES CERTIFICATIONS

 

TO: Renovacare, Inc. (the “Corporation”)

 

CERTIFICATE

 

In connection with the purchase of Shares (the “Purchased Securities”) of
Corporation, the undersigned hereby represents, warrants and certifies that:

 



I. ALL SUBSCRIBERS PURCHASING UNDER THE “ACCREDITED INVESTOR” EXEMPTION

 

1.

the Subscriber (the undersigned or, if the undersigned is purchasing the
Purchased Securities as agent on behalf of a disclosed beneficial purchaser who
is purchasing the Purchased Securities as principal, such beneficial purchaser
being referred to herein as the “Subscriber”) is resident in the Province of
Canada described in the Subscriber’s Details on page 2 of this Purchase
Agreement;

 

2.

the Subscriber is purchasing the Purchased Securities as principal or is deemed
under National Instrument 45-106 - Prospectus Exemptions of the Canadian
Securities Administrators (“NI 45-106”) or under the Securities Act (Ontario) to
be purchasing the Purchased Securities as principal; and

 

3.

the Subscriber is (please initial the appropriate line below):

 

 

 

________ an “accredited investor” within the meaning of NI 45-106 or section
73.3(1) of the Securities Act (Ontario), by virtue of satisfying the indicated
criterion as set out in appendix “A” to this certificate.

 

(You must also (i) initial the appropriate line in Appendix A to this
certificate, and (ii) complete Form 45-106F9 in Appendix B); or

 

II. BRITISH COLUMBIA, ALBERTA AND ONTARIO SUBSCRIBERS PURCHASING UNDER THE
“FAMILY, FRIENDS AND BUSINESS ASSOCIATES” EXEMPTION

 

4.

the Subscriber is (please initial the appropriate line below):

 

 

 

(a)

_________ a director, executive officer or control person of the Corporation, or
of an affiliate of the Corporation;

 

 

 

 

(b)

_________ a spouse, parent, grandparent, brother, sister, child or grandchild of
____________ (name of person) a director, executive officer or control person of
the Corporation, or of an affiliate of the Corporation;

 

 

 

 

(c)

_________ a parent, grandparent, brother, sister, child or grandchild of the
spouse of ____________(name of person) a director, executive officer or control
person of the Corporation, or of an affiliate of the Corporation;



 



  31

   



 



 

(d)

_______ a close personal friend by reason of the fact that you have directly
known such individual well enough and for a sufficient period of time and in a
sufficiently close relationship (where such relationship is direct and extends
beyond being a relative or a member of the same organization, association or
religious group or a client, customer or former client or customer or being a
close personal friend of a close personal friend of such individual) to be in a
position to assess the capabilities and the trustworthiness of such individual
of _________________(name of person) a director, executive officer or control
person of the Corporation, or of an affiliate of the Corporation;

 

For the purposes of National Instrument 45-106, and this Certificate, “close
personal friend” means an individual who has known the named director, executive
officer, control person or founder well enough and for a sufficient period of
time to be in a position to assess the capabilities and trustworthiness of that
person. An individual’s relationship with the named director, executive officer,
control person or founder must be direct. An individual is not a “close personal
friend” solely because that individual is a relative, a client, customer, former
client or former customer of, or is a member of the same organization,
association or religious group as, the named director, executive officer,
control person or founder.

 

 

 

 

(e) 

_________ a close business associate by reason of the fact that you have had
direct sufficient prior business dealings with such individual (where such
relationship is direct and extends beyond being a client, customer or former
client or customer or being a close business associate of a close business
associate of such individual) to be in a position to assess the capabilities and
trustworthiness of such individual of _________________ (name of person) a
director, executive officer or control person of the Corporation, or of an
affiliate of the Corporation;

 

For the purposes of National Instrument 45-106, and this Certificate, “close
business associate” means an individual who has had sufficient prior business
dealings with the named director, executive officer, control person or founder
to be in a position to assess the capabilities and trustworthiness of that
person. An individual’s relationship with the named director, executive officer,
control person or founder must be direct. An individual is not a “close business
associate” solely because that individual is a client, customer, former client
or former customer of, or is a casual business associate of, or is a person
introduced or solicited for the purpose of purchasing securities by, the named
director, executive officer, control person or founder.

 

 

 

 

(f) 

_________ a founder of the Corporation or a spouse, parent, grandparent,
brother, sister, child, grandchild, close personal friend (by reason of the fact
that you have directly known such individual well enough and for a sufficient
period of time and in a sufficiently close relationship (where such relationship
is direct and extends beyond being a relative or a member of the same
organization, association or religious group or a client, customer or former
client or customer or being a close personal friend of a close personal friend
of such individual) to be in a position to assess the capabilities and the
trustworthiness of such individual) or close business associate (by reason of
the fact that you have had direct sufficient prior business dealings with such
individual (where such relationship is direct and extends beyond being a client,
customer or former client or customer or being a close business associate of a
close business associate of such individual) to be in a position to assess the
capabilities and trustworthiness of such individual) of _________________ (name
of person) a founder of the Corporation;



 



 

(g) 

_________ a parent, grandparent, brother, sister, child or grandchild of a
spouse of ____________ (name of person) a founder of the Corporation;

 

 

 

 

(h) 

_________ a person or company of which a majority of the voting securities are
beneficially owned by, or a majority of the directors are, persons or companies
described in subsections 4(a) to 4(g) above; or

 

 

 

 

(i) 

_________ a trust or estate of which all of the beneficiaries or a majority of
the trustees are persons or companies described in subsections 4(a) to 4(g)
above.

 

(If you are a resident of Ontario purchasing under the “Family, Friends and
Business Associates” Exemption, you must also complete Form 45-106F12 in
Appendix C to this certificate)

 

 

 

5.

the above representations and warranties will be true and correct both as of the
execution of this certificate and as of the closing time of the purchase and
sale of the Purchased Securities and acknowledges that they will survive the
completion of the issue of the Purchased Securities.

 

The undersigned acknowledges that the foregoing representations and warranties
are made by the undersigned with the intent that they be relied upon in
determining the suitability of the Subscriber as a purchaser of the Purchased
Securities and that this certificate is incorporated into and forms part of the
Subscription Agreement and the undersigned undertakes to immediately notify the
Corporation of any change in any statement or other information relating to the
Subscriber set forth herein which takes place prior to the closing time of the
purchase and sale of the Purchased Securities.



 



Dated: ________________, 2017.

 

Print name of Subscriber

 

By:

 

Signature

 

Title

 

(please print name of individual whose signature appears above, if different
from the name of the Subscriber printed above)



 



  32

   



 

Appendix A to Schedule A

 

Part 1: Accredited Investor for all Provinces (defined in NI 45-106):

 

FOR ALL ACCREDITED INVESTORS

 

Please initial the criteria that applies to you:

 



________ 

(a) 

except in Ontario, a Canadian financial institution or an authorized foreign
bank listed in Schedule III of the Bank Act (Canada),

 

________ 

(b) 

except in Ontario, the Business Development Bank of Canada incorporated under
the Business Development Bank of Canada Act (Canada),

 

________ 

(c)

except in Ontario, a subsidiary of any person referred to in paragraph (a) or
(b), if the person owns all of the voting securities of the subsidiary, except
the voting securities required by law to be owned by directors of that
subsidiary,

 

________ 

(d)

except in Ontario, a person registered under the securities legislation of a
jurisdiction of Canada as an adviser or dealer,

 

________ 

(e) 

an individual registered or formerly registered under the securities legislation
of a jurisdiction of Canada as a representative of a person referred to in
paragraph (d),

 

________ 

(e.1)

an individual formerly registered under the securities legislation of a
jurisdiction of Canada, other than an individual formerly registered solely as a
representative of a limited market dealer under one or both of the Securities
Act (Ontario) or the Securities Act (Newfoundland and Labrador),

 

________ 

(f)

except in Ontario, the Government of Canada or a jurisdiction of Canada, or any
crown corporation, agency or wholly-owned entity of the Government of Canada or
a jurisdiction of Canada,

 

________ 

(g)

except in Ontario, a municipality, public board or commission in Canada and a
metropolitan community, school board, the Comité de gestion de la taxe scolaire
de l’île de Montréal or an intermunicipal management board in Quebec,

 

________ 

(h)

except in Ontario, any national, federal, state, provincial, territorial or
municipal government of or in any foreign jurisdiction, or any agency of that
government,

 

________ 

(i) 

except in Ontario, a pension fund that is regulated by the Office of the
Superintendent of Financial Institutions (Canada) or a pension commission or
similar regulatory authority of a jurisdiction of Canada,

 

________ 

(j)

an individual who, either alone or with a spouse, beneficially owns financial
assets having an aggregate realizable value that, before taxes, but net of any
related liabilities, exceeds $1,000,000,

 

________ 

(j.1)

an individual who beneficially owns financial assets having an aggregate
realizable value that, before taxes but net of any related liabilities, exceeds
$5,000,000,

 

_______ 

(k) 

an individual whose net income before taxes exceeded $200,000 in each of the two
most recent calendar years or whose net income before taxes combined with that
of a spouse exceeded $300,000 in each of the two most recent calendar years and
who, in either case, reasonably expects to exceed that net income level in the
current calendar year,

 

________ 

(l) 

an individual who, either alone or with a spouse, has net assets of at least
$5,000,000,

 



 



  33

   



 





________ 

(m) 

a person, other than an individual or investment fund, that has net assets of at
least $5,000,000 as shown on its most recently prepared financial statements,

 

________ 

(n) 

an investment fund that distributes or has distributed its securities only to

 

 

 

 

 

(i) 

a person that is or was an accredited investor at the time of the distribution,

 

 

 

 

 

(ii) 

a person that acquires or acquired securities in the circumstances referred to
in sections 2.10 [Minimum amount investment] and 2.19 [Additional investment in
investment funds] of NI 45-106, or

 

 

 

 

 

(iii) 

a person described in paragraph (i) or (ii) immediately above that acquires or
acquired securities under section 2.18 [Investment fund reinvestment] of NI
45-106,

 

________ 

(o) 

an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Quebec,
the securities regulatory authority, has issued a receipt,

 

________ 

(p) 

a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account by the trust company or trust corporation, as
the case may be,

 

________ 

(q) 

a person acting on behalf of a fully managed account managed by that person, if
that person is registered or authorized to carry on business as an adviser or
the equivalent under the securities legislation of a jurisdiction of Canada or a
foreign jurisdiction,

 

________ 

(r) 

a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded,

 

________ 

(s) 

an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function,

 

________ 

(t) 

a person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors,

 

________ 

(u) 

an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser,

 

________ 

(v)

a person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Quebec, the regulator as an accredited investor, or

 

________ 

(w) 

a trust established by an accredited investor for the benefit of the accredited
investor’s family members of which a majority of the trustees are accredited
investors and all of the beneficiaries are the accredited investor’s spouse, a
former spouse of the accredited investor or a parent, grandparent, brother,
sister, child or grandchild of that accredited investor, of that accredited
investor’s spouse or of that accredited investor’s former spouse.







NOTE:

The Subscriber should initial or place a check-mark beside the portion of the
above definition applicable to the Subscriber.



 



  34

   



 

Part 2: Accredited Investor in Ontario (defined in section 73.3(1) of the
Securities Act (Ontario)):

 

FOR ONTARIO ACCREDITED INVESTORS ONLY

 

Please initial the criteria that applies to you:

 



________ 

(a) 

a financial institutional listed in Schedule I, II or III of the Bank Act
(Canada), an association to which the Cooperative Credit Association Act
(Canada) applies or a central cooperative credit society for which an order has
been made under subsection 473(1) of that Act, or a loan corporation, trust
company, trust corporation, insurance company, treasury branch, credit union,
caisse populaire, financial services cooperative or credit union league or
federation that is authorized by a statute of Canada or Ontario to carry on
business in Canada or Ontario, as the case may be,

 

________ 

(b) 

the Business Development Bank of Canada,

 

________ 

(c) 

a subsidiary of any person referred to in paragraph (a) or (b), if the person
owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary,

 

________ 

(d) 

a person or company registered under the securities legislation of a province or
territory of Canada as an adviser or dealer, except as otherwise prescribed by
the regulations,

 

________ 

(e) 

the Government of Canada, the government of a province or territory of Canada,
or any Crown corporation, agency or wholly-owned entity of the Government of
Canada or of the government of a province or territory of Canada,

 

________ 

(f) 

a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comité de gestion de la taxe scolaire de l’île de
Montréal or an intermunicipal management board in Quebec,

 

________ 

(g) 

any national, federal, state, provincial, territorial or municipal government of
or in any foreign jurisdiction, or any agency of that government,

 

________ 

(h) 

a pension fund that is regulated by the Office of the Superintendent of
Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada, or 



 



________ 

(i) 

a person or company that is recognized or designated by the Ontario Securities
Commission as an accredited investor.



 



NOTE:

The Subscriber should initial or place a check-mark beside the portion of the
above definition applicable to the Subscriber.



 

For the purposes of Parts 1 and 2:

 



(a)

“Canadian financial institution” means

 

 

 

(i) 

an association governed by the Cooperative Credit Associations Act (Canada) or a
central cooperative credit society for which an order has been made under
section 473(1) of the Cooperative Credit Associations Act (Canada), or

 

 

 

 

(ii) 

a bank, loan corporation, trust company, trust corporation, insurance company,
treasury branch, credit union, caisse populaire, financial services cooperative,
or league that, in each case, is authorized by an enactment of Canada or a
jurisdiction of Canada to carry on business in Canada or a jurisdiction of
Canada;

 



 







  35

   







(b)

“control person” has the meaning ascribed to that term in securities legislation
except in Manitoba, Ontario, Quebec, Nova Scotia, Newfoundland and Labrador,
Prince Edward Island, the Northwest Territories and Nunavut where “control
person” means any person that holds or is one of a combination of persons that
hold

 

 

 

(i) 

a sufficient number of any of the securities of an issuer so as to affect
materially the control of the issuer, or

 

 

 

 

(ii) 

more than 20% of the outstanding voting securities of an issuer except where
there is evidence showing that the holding of those securities does not affect
materially the control of that issuer;

 

(c)

“eligibility adviser” means

 

 

 

(i) 

a person that is registered as an investment dealer or in an equivalent category
of registration under the securities legislation of the jurisdiction of a
purchaser and authorized to give advice with respect to the type of security
being distributed, and

 

 

 

 

(ii) 

in Saskatchewan or Manitoba, also means a lawyer who is a practising member in
good standing with a law society of a jurisdiction of Canada or a public
accountant who is a member in good standing of an institute or association of
chartered accountants, certified general accountants or certified management
accountants in a jurisdiction of Canada provided that the lawyer or public
accountant must not:

 

 

 

 

(A)

have a professional, business or personal relationship with the issuer, or any
of its directors, executive officers, founders or control persons, and

 

 

 

 

 

(B)

have acted for or been retained personally or otherwise as an employee,
executive officer, director, associate or partner of a person that has acted for
or been retained by the issuer or any of its directors, executive officers,
founders or control persons within the previous 12 months;





(d)

“executive officer” means, for an issuer, an individual who is

 

 

(i) 

a chair, vice-chair or president,

 

 

 

 

(ii) 

a vice-president in charge of a principal business unit, division or function
including sales, finance or production,

 

 

 

 

(iii) 

an officer of the issuer or any of its subsidiaries and who performs a
policy-making function in respect of the issuer, or

 

 

 

 

(iv) 

performing a policy-making function in respect of the issuer;

 

(e)

“financial assets” means cash, securities or a contract of insurance, a deposit
or an evidence of a deposit that is not a security for the purposes of
securities legislation;

 

(f)

“founder” means, in respect of an issuer, a person who,

 

 

 

(i) 

acting alone, in conjunction or in concert with one or more persons, directly or
indirectly, takes the initiative in founding, organizing or substantially
reorganizing the business of the issuer, and

 

 

 

 

(ii) 

at the time of the trade is actively involved in the business of the issuer;

 

(g)

“fully managed account” means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client’s express consent to a
transaction;

 

(h)

“investment fund” for the purposes of Part 1 has the meaning ascribed thereto in
National Instrument 81-106 - Investment Fund Continuous Disclosure;

 









  36

   







(i)

”person” for the purposes of Part 1 includes

 

 

 

(i) 

an individual,

 

 

 

 

(ii) 

a corporation,

 

 

 

 

(iii) 

a partnership, trust, fund and an association, syndicate, organization or other
organized group of persons, whether incorporated or not, and

 

 

 

 

(iv) 

an individual or other person in that person’s capacity as a trustee, executor,
administrator or personal or other legal representative;









 

except for Part 2 where “person” means









 

(i) 

an individual,

 

 

 

 

 

 

(ii) 

a ppartnership,

 

 

 

 

 

 

(iii) 

an unincorporated association,

 

 

 

 

 

 

(iv) 

an unincorporated syndicate,

 

 

 

 

 

 

(v) 

an unincorporated organization 

 

 

 

 

 

 

(vi) 

a trust,

 

 

 

 

(vii) 

an executor,

 

 

 

 

(viii) 

an administrator, and

 

 

 

 

(ix) 

a legal representative;

 

(j)

“related liabilities” means

 

 

 

(i) 

liabilities incurred or assumed for the purpose of financing the acquisition or
ownership of financial assets, or

 

 

 

 

(ii) 

liabilities that are secured by financial assets.

 

(k)

“spouse” means, an individual who,

 

 

 

(i) 

is married to another individual and is not living separate and apart within the
meaning of the Divorce Act (Canada), from the other individual,

 

 

 

 

(ii) 

is living with another individual in a marriage-like relationship, including a
marriage-like relationship between individuals of the same gender, or

 

 

 

 

(iii) 

in Alberta, is an individual referred to in paragraph (i) or (ii) immediately
above or is an adult interdependent partner within the meaning of the Adult
Interdependent Relationships Act (Alberta); and

 

 

 

 

“subsidiary” means an issuer that is controlled directly or indirectly by
another issuer and includes a subsidiary of that subsidiary;

 

Affiliated Entities and Control

 

1. An issuer is considered to be an affiliate of another issuer if one of them
is a subsidiary of the other, or if each of them is controlled by the same
person.

 

2. A person (first person) is considered to control another person (second
person) if

 

 

 

(a) the first person, directly or indirectly, beneficially owns or exercises
control or direction over securities of the second person carrying votes which,
if exercised, would entitle the first person to elect a majority of the
directors of the second person, unless the first person holds,

 

(b) the voting securities only to secure an obligation,

 

(c) the second person is a partnership, other than a limited partnership, and
the first person holds more than 50% of the interests in the partnership, or

 

(d) the second person is a limited partnership and the general partner of the
limited partnership is the first person.









  37

   

 

Appendix B to Schedule A

 

Form 45-106F9

 

Form for Individual Accredited Investors

 



 WARNING!

 This investment is risky. Don’t invest unless you can afford to lose all the
money you pay for this investment.



 



 

SECTION 1 TO BE COMPLETED BY ISSUER OR SELLING SECURITY HOLDER

 1. About your investment

 

Type of securities: Units, each Unit consisting of one share of common stock and
one warrant to purchase one share of common stock

 

Issuer: Renovacare, Inc.

 SECTIONS 2 TO 4 TO BE COMPLETED BY THE PURCHASER

 2. Risk acknowledgement

This investment is risky. Initial that you understand that:

 

 

Your

initials

 Risk of loss – You could lose your entire investment of $________________.

 

 Liquidity risk – You may not be able to sell your investment quickly – or at
all.

 

 Lack of information – You may receive little or no information about your
investment.

 

 Lack of advice – You may not receive advice from the salesperson about whether
this investment is suitable for you unless the salesperson is registered. The
salesperson is the person who meets with, or provides information to, you about
making this investment. To check whether the salesperson is registered, go to
www.aretheyregistered.ca.

 

 3. Accredited investor status

 

You must meet at least one of the following criteria to be able to make this
investment. Initial the statement that applies to you. (You may initial more
than one statement.) The person identified in section 6 is responsible for
ensuring that you meet the definition of accredited investor. That person, or
the salesperson identified in section 5, can help you if you have questions
about whether you meet these criteria.

 

Your

initials



 



 Your net income before taxes was more than $200,000 in each for the 2 most
recent calendar years, and you expect it to be more than $200,000 in the current
calendar year. (You can find your net income before taxes on your personal
income tax return.)

 

Your net income before taxes combined with your spouse’s was more than $300,000
in each of the 2 most recent calendar years, and you expect your combined net
income before taxes to be more than $300,000 in the current calendar year.

 

Either alone or with your spouse, you own more than $1 million in cash and
securities, after subtracting any debt related to the case and securities.

 

 Either alone or with your spouse, you may have net assets worth more than $5
million. (Your net assets are your total assets (including real estate) minus
your total debt.)

 

4. Your name and signature

 

By signing this form, you confirm that you have read this form and you
understand the risks of making this investment as identified in this form.

 

First and last name (please print):



 







  38

   

 





 

Signature:

 

Date:

 

SECTION 5 TO BE COMPLETED BY SALESPERSON

 

5. Salesperson information

 

[Instruction: The salesperson is the person who meets with, or provides
information to, the purchaser with respect to making this investment. That could
include a representative of the issuer or selling security holder, a registrant
or a person who is exempt from the registration requirement.]

 

First and last name of salesperson (please print):

 

Telephone:

 

Email:

 

Name of firm (if registered):

 

SECTION 6 TO BE COMPLETED BY THE ISSUER OR SELLING SECURITY HOLDER

 

6. For more information about this investment

 

Thomas Bold, President and Chief Executive Officer

Renovacare, Inc.

430 Park Avenue, Suite 702

New York, NY 10022

Toll Free: (888) 398-0202







For investment in an investment fund

[Insert name of investment fund]

[Insert name of investment fund manager]

[Insert address of investment fund manager]

[Insert telephone number of investment fund manager]

[Insert email address of investment fund manager]

[If investment is purchased from a selling security holder, also insert name,
address, telephone number and email address of selling security holder here]

 

For more information about prospectus exemptions, contact your local securities
regulator. You can find contact information at www. securities-administrators.ca



 



  39

   



 

 Appendix C to Schedule A

 

Form 45-106F12

 

FOR RESIDENTS OF ONTARIO ONLY

 

Risk Acknowledgement Form for Family, Friend and Business Associate Investors

 



 

WARNING!

 

This investment is risky. Don’t invest unless you can afford to lose all the
money you pay for this investment.



 



 

SECTION 1 TO BE COMPLETED BY ISSUER

 

1. About your investment

 

Type of securities:

 

Issuer:

 

SECTIONS 2 TO 4 TO BE COMPLETED BY THE PURCHASER

 

2. Risk acknowledgement

 

This investment is risky. Initial that you understand that:

 

Your initials

 

Risk of loss – You could lose your entire investment of $________.

 

Liquidity risk – You may not be able to sell your investment quickly – or at
all.

 

Lack of information – You may receive little or no information about your
investment. The information you receive may be limited to the information
provided to you by the family member, friend or close business associate
specified in section 3 of this form.

 

3. Family, friend or business associate status

 

You must meet at least one of the following criteria to be able to make this
investment. Initial the statement that applies to you:

 

Your initials

 

A) You are:

 

1. [check all applicable boxes]



 



  40

   



 



 

o a director of the issuer or an affiliate of the issuer

 

o an executive officer of the issuer or an affiliate of the issuer

 

o a control person of the issuer or an affiliate of the issuer

 

o a founder of the issuer

 

OR

 

2. [check all applicable boxes]

 

o a person of which a majority of the voting securities are beneficially owned
by, or a majority of the directors are, (i) individuals listed in (1) above
and/or (ii) family members, close personal friends or close business associates
of individuals listed in (1) above

 

o a truest or estate of which all of the beneficiaries or a majority of the
trustees or executors are (i) individuals listed in (1) above and/or (ii) family
members, close personal friends or close business associates of individuals
listed in (1) above

 

B) You are a family member of ________________________, who holds the following
position at the issuer or an affiliate of the issue:
______________________________.

 

You are the ____________________________ of that person or that person’s spouse.

 

C) You are a close personal friend of _________________________, who holds the
following position at the issuer or an affiliate of the issuer:
_____________________.

 

You have known that person for _______ years.

 

4. Your name and signature

 

By signing this form, you confirm that you have read this form and you
understand the risks of making this investment as identified in this form. You
also confirm that you are eligible to make this investment because you are a
family member, close personal friend or close business associate of

that person identified in section 5 of this form.

 

First and last name (please print):

 

Signature:

 

Date:

 

SECTION 5 TO BE COMPLETED BY PERSON WHO CLAIMS THE PERSONAL RELATIONSHIP, IF
APPLICABLE

 

5. Contact person at the issuer or an affiliate of the issuer

 

[Instruction: To be completed by the director, executive officer, control person
or founder with whom the purchaser has a close personal relationship indicated
under sections 3B, C or D of this form.]



 



  41

   



 



 

By signing this for, you confirm that you have, or your spouse has, the
following relationship with the purchaser: [check the box that applies]

 

o family relationship as set out in section 3B of this form

o close personal friendship as set out in section 3C of this form

o close business associate relationship as set out in section 3D of this form

 

First and last name of contact person (please print):

 

Position with the issuer or affiliate of the issuer (director, executive
officer, control person or founder):

 

Telephone:

 

Email:

 

Signature:

 

Date:

 

SECTION 6 TO BE COMPLETED BY THE ISSUER

 

6. For more information about this investment

 

For more information about prospectus exemptions, contact your local securities
regulator. You can find contact information at www. securities-administrators.ca

 

Signature of executive officer of issuer (other than the purchaser):

 

Date:



 

 



42



 